Name: Commission Implementing Regulation (EU) NoÃ 298/2012 of 2Ã April 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 5.4.2012 EN Official Journal of the European Union L 99/12 COMMISSION IMPLEMENTING REGULATION (EU) No 298/2012 of 2 April 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that, subject to the measures in force in the Union relating to double checking systems and to prior and retrospective surveillance of textile products on importation into the Union, binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which is not in accordance with this Regulation, may continue to be invoked for a period of 60 days by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Subject to the measures in force in the Union relating to double checking systems and to prior and retrospective surveillance of textile products on importation into the European Union, binding tariff information issued by the customs authorities of Member States which is not in accordance with this Regulation, may continue to be invoked for a period of 60 days, under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Made-up article in the form of a sleeveless garment, intended to cover the upper part of the body, reaching down to below the hips. The article is made up of three panels, assembled by sewing. Each panel is made of three layers, two outer layers of woven textile fabric of man-made fibres (nylon) and an inner layer, that serves as protection against radiation, made from a mixture of antimony powder, tungsten powder and a polymer. The three layers are stitched together along all the edges with an applied ribbon. The two front panels overlap each other entirely, left over right. The two front panels are fastened together by two broad long vertical Velcro-type strips down the front and two shorter Velcro-type strips at the shoulders. The front fastening is assisted on the right side by three snap-fit closings. The article has a round neckline, a breast pocket on the left side and padded shoulders. (protective industrial and occupational clothing) (See photographs Nos 659 A and B) (1) 6211 33 10 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 7(e) to Section XI, Note 8 to Chapter 62 and the wording of CN codes 6211, 6211 33 and 6211 33 10. The article is designed to be worn as a protective garment against radiation during professional activities involving x-rays. It is to be considered as industrial and occupational clothing, since it is designed to be worn solely or mainly in order to provide protection for other clothing and/or persons during industrial, professional or domestic activities (see also the Explanatory Notes to the Combined Nomenclature to Chapter 62, General, paragraph 4). Anti-radiation protective suits are included in heading 6210 of Section XI (see also the Harmonised System Explanatory Note to heading 6210, second paragraph). However, since the article is not made up of fabrics of headings 5602, 5603, 5903, 5906 or 5907, classification under that heading is excluded. Given the general appearance of the article as a garment, its shape and the textile material the two outer layers are made of, classification according to the articles inner layer is excluded. Therefore, classification under CN code 8110 90 00 is excluded. The article is therefore to be classified under CN code 6211 33 10 as industrial and occupational clothing. (1) The photographs are purely for information.